



COURT OF APPEAL FOR ONTARIO

CITATION:
Gentech
    Insurance Ltd. v. Martina, 2012 ONCA 916

DATE: 20121224

DOCKET: C54524

Feldman, Sharpe and Ducharme JJ.A.

BETWEEN

Gentech Insurance Ltd.

Plaintiff

(Respondent)

and

Alan Martina and Peter Diamantouros

Defendants

(Appellants)

Earl A. Cherniak, Q.C., for the appellants

Allyson Fischer and Stephen F. Gleave, for the
    respondent

Heard: August 20, 2012

On appeal from the judgment of Justice David G. Stinson
    of the Superior Court of Justice, dated October 6, 2011.

ENDORSEMENT RE COSTS

[1]

Following the release of the reasons of the court, the appellants
    brought a motion to the panel asking the court to readdress part of the merits
    of the appeal and the costs of the appellant Diamantouros, who was successful
    on the appeal.

[2]

The court advised the parties that it would not readdress any of the
    issues on the merits of the appeal, but would receive submissions from the
    respondent with respect to the costs attributable to Mr. Diamantouros.

[3]

The issue of costs was addressed by the court at the end of oral
    argument on the hearing of the appeal. Mr. Cotter, who represented both
    appellants, advised the court that counsel had agreed on the amount for costs
    of the trial as $90,475.02, and for the appeal as $25,000 to be payable to the
    winner of the appeal. When asked what would happen if the appellant Martina was
    unsuccessful and the appellant Diamantouros was successful, counsel responded
    that in that event the $25,000 amount should be reduced by $5000. As that was
    the result, the court ordered costs in accordance with the agreement and advice
    of counsel.

[4]

Mr. Cotter now says that with respect to the costs of the appeal, he did
    not agree that Mr. Diamantouros costs could be set off against Mr. Martinas
    costs, and that the issue of the costs of the trial was never addressed. He
    submits that 50% of the costs of the trial are attributable to Mr. Diamantouros.

[5]

Counsel for the respondent submits that the appellants should be bound
    by the agreement made between counsel. They also point out that as no Bill of
    Costs was delivered by the appellants, there is no explanation of what amount
    may be attributable to work done on behalf of Mr. Diamantouros. However, if any
    amount is to be attributed, it should be a maximum of 25% of the total or
    $22,500.

[6]

It appears that Mr. Cotter made an error in his costs submissions on
    behalf of Mr. Diamantouros. However, the court is prepared to allow him to
    correct the error in fairness to Mr. Diamantouros who was successful on his
    appeal.

[7]

In the result, the respondent shall have its costs of the trial against
    the appellant Martina in the amount of $68,000 and its
    costs of the appeal in the amount of $20,000. The appellant Diamantouros shall
    have his costs of the trial against the respondent in the amount of $22,500 and
    of the appeal in the amount of $5000.

K. Feldman J.A.

Robert J. Sharpe J.A.

Ducharme J.A.


